DETAILED ACTION
The present application has been reviewed and currently claims 1, 2, 6, and 9 are pending while claims 11, 13-18, and 20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal channel”, “protrusion being received in said internal channel of said connection socket”, “first minimum distance”, “second minimum distance”, “the first minimum distance is greater than the second minimum distance”, and “pipe end directly in contact with the socket cup” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Election/Restrictions
Claim 11 is allowable. The restriction requirement among species I, II, and II, as set forth in the Office action mailed on 3/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13 and 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randle (U.S. PGPub. No 2018/0313167).
Claim 1, Randle discloses:
A support ring (see annotated Figs. 1A-B) for a tubular connection (see Fig. 2A by way of example), comprising:
A body (see annotated Fig. 1B) comprising a first end (see annotated Fig. 1B), a second end (see annotated Fig. 1B), and an inner surface (see annotated Fig. 1B), 
Wherein the body is configured to receive a pipe of the tubular connection such that the pipe extends along the inner surface from the first end to the second end (see annotated Fig. 1B);

A protrusion having a second width between the inner surface and outer surface of said ring lip (see annotated Fig. 1B where the width of the protrusion is between the inner and outer surface of said ring lip), positioned on the body between the first end and the second end, 
Wherein the protrusion comprises a top surface and a bottom surface (see annotated Fig. 1B), wherein the bottom surface of the protrusion is aligned with the second end of the body (see page 3, paragraph 0044, lines 1-5, where the protrusion extends axially from the second end and is therefore aligned with the second end of the body) and the top surface of the protrusion is positioned between the first end of the body and the second end of the body, beyond the midpoint of the body (see page 3, paragraph 0044, lines 1-5, where the protrusion extends axially from the second end to approximately one-half to the first end), and
Wherein the protrusion is formed of a metal alloy (see paragraph 0038, lines 1-2 where the ring is made of steel);
A compressible split extending from the first end of the body to the second end of the body (see Fig. 1B); and 
Wherein said first width is larger than said second width (see Fig. 1B). 


    PNG
    media_image1.png
    844
    820
    media_image1.png
    Greyscale


Claim 2, Randle discloses:
The support ring according to claim 1, wherein the top surface of the protrusion is angled relative to the body (see Fig. 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Randel in view of Sabhadiya (see provided PDF document).
	In regards to claim 6, Randle discloses:
A support ring (see annotated Figs. 1A-B above hereinafter) for a tubular connection, comprising: 
a metal alloy body (see paragraph 0038, lines 1-2) comprising an outer surface, a first end, a second end, and an inner surface (see annotated Fig. 1A-B), 
wherein the body is configured to receive a pipe of the tubular connection such that the pipe extends along the inner surface from the first end to the second end (see Fig. 2A by way of example); 
a protrusion having a width between the inner surface and outer surface, axially positioned on the body, extending circumferentially from the body, and comprising a top surface and a bottom surface (see page 3,paragraph 0044, lines 1-5 where it extends from the second end of the body);

a compressible split extending from the first end of the body to the second end of the body; and
wherein the maximum width of said protrusion is smaller than the maximum width of said ring lip, 
but does not disclose the bottom surface is aligned with the second end of the body, such that the bottom surface is substantially axially even with the second end of the body because the threading is V-shaped.
However, Sabhadiya discloses that cylinders comprises multiple different types of screw threads (see page 1, first paragraph) and that buttress threads has the advantage of both V-shaped threads and Square-shaped threads, such that the buttress threads has a low frictional resistance characteristic of the square thread and has the same strength as that of V-thread (see page 9, lines 7-8 of the pdf of the website).
It would have been obvious to simply substitute the V-shaped threads of Randle with Buttress threads because Sabhadiya discloses that Buttress threads have the advantages of both V-shaped and Square Threads and thus providing low frictional resistance while also providing the same strength as the V-shaped thread (see page 9, lines 4-8).
In regards to the buttress thread, it is inherent that buttress threads have a flat bottom surface and an angled top surface, and therefore, it is also inherent that the bottom surface of the thread would be aligned with the second end because the thread is a buttress thread and Randel discloses that the thread extends from the second end (see page 3, paragraph 0044, lines 1-5 of Randel).

Claim 9, Randel discloses: 
The support ring according to claim 6, wherein the inner surface of the body is configured to increase drag against a pipe (see paragraph 0038, lines 1-2, where the material is made of steel for the sole purposes of being deformable and thus it is inherent that a deformable material would cause an increased drag against a pipe).

Allowable Subject Matter
Claims 11, 13-18 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Densel et al. (U.S. Patent No. 7,434,847) discloses a similar invention to the present application but lacks the protrusion extending axially beyond the midpoint and a compressible split.
Parker (U.S. Patent No. 2,458,874) discloses a ring that comprises a protrusion extending beyond the midpoint.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679